Citation Nr: 0719495	
Decision Date: 06/28/07    Archive Date: 07/05/07

DOCKET NO.  05-33 267	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether the character of the appellant's discharge for the 
period of service from March 11, 1964 to July 31, 1969 
remains a bar to a grant of Department of Veterans' Affairs 
(VA) non-service-connected disability pension benefits or 
health care benefits.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The appellant was in active duty from March 11, 1964 to July 
31, 1969, and was discharged with an other than honorable 
discharge.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 administrative decision issued by 
the Tiger Team Department of Veterans Affairs (VA) Special 
Processing Unit in Cleveland, Ohio, which found that the 
character of the appellant's service (other than honorable) 
was a bar to VA benefits.  In April 2004, the veteran's 
claims folder was transferred to the VA Regional Office (RO) 
in Portland, Oregon.   

In January 2007, the appellant testified at a personal 
hearing before the undersigned Veterans' Law Judge, sitting 
at Portland, Oregon (Travel Board hearing).  A copy of the 
transcript of that hearing has been produced and included in 
the claims folder for review.


FINDINGS OF FACT

1.  In October 1968, the appellant was convicted at a general 
court-martial of unauthorized absence from March 31, 1967 to 
June 1, 1968; the sentence included a bad conduct discharge; 
and the appellant was separated from service on July 31, 1969 
with character of service of under conditions other than 
honorable.

2.  The competent evidence does not demonstrate that the 
appellant was insane or that there were compelling 
circumstances such to warrant the prolonged unauthorized 
absence from service from March 31, 1967 to June 1, 1968.


CONCLUSION OF LAW

The character of the appellant's service from March 11, 1964 
to July 31, 1969 precludes entitlement to VA non-service-
connected pension benefits or health care benefits.  38 
U.S.C.A. §§ 101, 5303 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.1, 3.12, 3.13 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
The notice and duty to assist provisions have no effect on an 
appeal where the law, and not the underlying facts or 
development of the facts are dispositive in a matter.  
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002).  In 
cases such as questions of determination of the legal effect 
of character of discharge or upgraded character of discharge, 
where a claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit, the duty to 
notify a claimant is limited, and there is no duty to assist 
such a claimant.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004.  Where the law is dispositive, 
the claim must be denied due to a lack of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide the appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio v. 
Principi, 
16 Vet. App. 183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 
553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993).

Character of Discharge as a Bar to Benefits

In an administrative decision on appeal dated and issued in 
April 2004, the Tiger Team VA Special Processing Unit of the 
Cleveland, Ohio, Regional Office found that the appellant's 
character of discharge for the period of service from March 
11, 1964 to July 31, 1969 was a statutory bar to VA benefits.  
See 38 U.S.C.A. § 5303; 
38 C.F.R. § 3.12(c)(6).  

The term "appellant" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 
38 C.F.R. § 3.12(a).  "Discharge or release" is defined to 
include: (A) retirement from the active military, naval, or 
air service, and (B) the satisfactory completion of the 
period of active military, naval, or air service for which a 
person was obligated at the time of entry into such service 
in the case of a person who, due to enlistment or 
reenlistment, was not awarded a discharge or release from 
such period of service at the time of such completion thereof 
and who, at such time, would otherwise have been eligible for 
the award of a discharge or release under conditions other 
than dishonorable.  38 U.S.C.A. 101(18).

The applicable VA regulation 38 C.F.R. § 3.13 provides as 
follows:

(a) A discharge . . . to reenlist is a conditional discharge 
if it was issued during one of the following periods: (2) . . 
. the Vietnam era; prior to the date the person was eligible 
for discharge under the point or length of service system. . 
. . . (b) Except as provided in paragraph (c) of this 
section, the entire period of service [involving a 
conditional discharge] constitutes one period of service and 
entitlement will be determined by the character of the final 
termination of such period of active service.
(c) Despite the fact that a conditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval or air service when the following conditions are met:
(1) The person served in the active military, naval or air 
service for the period of time the person was obligated to 
serve at the time of entry into service,
(2) The person was not discharged or released from such 
service at the time of completing that period of obligation 
due to an intervening enlistment or reenlistment; and
(3) The person would have been eligible for a discharge or 
release under conditions other than dishonorable at that time 
except for the intervening enlistment or reenlistment.

A person discharged under conditions other than honorable on 
the basis of an absence without leave period of at least 180 
days is barred from receipt of VA benefits "unless such 
person demonstrates to the satisfaction of the Secretary that 
there are compelling circumstances to warrant such prolonged 
unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).

The following factors will be considered in determining 
whether there are compelling circumstances to warrant the 
prolonged unauthorized absence:
(i) Length and character of service exclusive of the period 
of prolonged AWOL. Service exclusive of the period of 
prolonged AWOL should generally be of such quality and length 
that it can be characterized as honest, faithful and 
meritorious and of benefit to the Nation.  (ii) Reasons for 
going AWOL.  Reasons which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties. The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself or herself, and not how the adjudicator 
might have reacted.  Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.
(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  Compelling 
circumstances could occur as a matter of law if the absence 
could not validly be charged as, or lead to a conviction of, 
an offense under the Uniform Code of Military Justice.  38 
C.F.R. § 3.12(c)(6)(i-iii).

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. 
§ 3.354(a) (2006).  

In this case, the appellant originally enlisted for a three 
year period of service from March 11, 1964 to March 10, 1967.  
He was conditionally discharged on May 9, 1966 to reenlist 
for a period of six years from the date of reenlistment 
(discharge date was scheduled for May 8, 1972).  The veteran 
was stationed in Korea at the time of early discharge and 
reenlistment.  

During the service period from March 11, 1964 to July 31, 
1969, the appellant had periods of unauthorized absence from 
October 22, 1966 to November 2, 1966, November 15, 1966 to 
January 12, 1967, January 13, 1967 to February 9, 1967, March 
31, 1967 to June 1, 1968, and July 5, 1968 to July 2, 1969.  
In October 1968, the appellant pled guilty and was convicted 
at a general court-martial of unauthorized absence from March 
31, 1967 to June 1, 1968, a period of unauthorized absence 
over 180 days, and the sentence included a bad conduct 
discharge.  The DD Form 214 from the period of service from 
March 11, 1964 to July 31, 1969 reflects that the appellant 
was discharged on July 31, 1969, and the character of the 
discharge was under conditions other than honorable.  

The appellant contends that he was given an "honorable 
discharge" from his first period of enlistment, so he should 
qualify for VA benefits based on this discharge, 
notwithstanding the extensive period of unauthorized absence. 

In the notice of disagreement receive in April 2004, the 
appellant wrote that, in 1967 when he was stationed in Korea, 
he agreed to an early discharge and reenlistment; at the time 
of reenlistment, the Army verbally promised him that after 
reenlistment he would be kept with his unit in Korea; and 
that, just a couple of weeks into the reenlistment, the Army 
transferred him back to the US to Fort Benning, Georgia; he 
had problems, went on unauthorized absence, and was later 
apprehended and returned to military control, was eventually 
sentenced at a courts-martial, and was given a bad conduct 
discharge.  

In a Statement in Support of Claim form dated in June 2004, 
the appellant wrote that he completed over two years and nine 
months of service; he completed a tour of foreign duty in 
Korea; that all of his offenses were unauthorized absence 
offenses; he was incompatible with the military unit to which 
he was assigned following reenlistment; and he still had an 
"honorable discharge" for the first period of service.  

In the substantive appeal (on a VA Form 9) that was dated in 
September 2005, the appellant wrote that he completed his 
first enlistment honorably and received an "honorable 
discharge," and that he chose to accept a discharge under 
conditions other than honorable in order to avoid military 
incarceration ("time in the brig"). 

At the January 2007 Travel Board personal hearing before the 
undersigned Veterans Law Judge, the appellant testified that 
when he was in Korea he was told that, if he took an early 
discharge before he completed the first three year enlistment 
and signed up for an extended period, they would let him 
spend another year in Korea; that, upon early discharge and 
reenlistment in May 1966, he was sent back to the US and told 
that he was not deployable overseas; he felt the Army broke a 
promise to him; he went AWOL to his home; he did not return 
to the Army on his own, but was apprehended; and he did not 
receive any type of treatment for any mental disorder.  

With regard to the appellant's contention that he was given 
an "honorable discharge" from his first period enlistment, 
so he should qualify for VA benefits based on this discharge, 
the record reflects that the honorable discharge indicated at 
the time of the May 1966 early discharge (less than the 
original three year enlistment) and immediate reenlistment 
was a conditional honorable discharge.  See 38 C.F.R. 
§ 3.13(a) (a discharge to reenlist is a conditional discharge 
if it was issued during the Vietnam era prior to the date the 
person was eligible for discharge).  The effect of the 
reenlistment in May 1966 was that the entire period of 
service from March 11, 1964 to July 31, 1969 now constituted 
one period of active duty service, so that the character of 
the final termination of the lengthened period of service 
would be determined by the character of discharge of the 
final termination for such extended period.  In this case, 
the character of discharge for the first period of service 
was conditioned on the character of the appellant's final 
termination of active service on July 31, 1969, which was 
other than honorable (based on a courts-martial determination 
of bad conduct discharge).  See 38 C.F.R. § 3.13(b) (the 
entire period of service involving a conditional discharge 
constitutes one period of service and entitlement will be 
determined by the character of the final termination of such 
period of active service). 

After a review of all the evidence of record, the Board finds 
that the weight of the evidence demonstrates that the 
appellant's service from March 11, 1964 to July 31, 1969 that 
included service in Korea was generally not of such length or 
quality as to excuse the absence without leave period in 
excess of 180 days.  The Board notes that the length of 
service from March 11, 1964 to July 31, 1969, exclusive of 
the period of prolonged unauthorized absence from March 31, 
1967 to June 1, 1968, includes multiple periods of 
unauthorized absence with disciplinary proceedings and 
negative personnel actions.  The Board notes the appellant's 
contentions that he had already successfully served in the 
military for over two years when he went AWOL; however, even 
during what would have been the first three year period of 
active duty service, had the appellant not conditionally 
reenlisted before the three year period ended, the appellant 
went in unauthorized absence status on three separate 
occasions (from October 22, 1966 to November 2, 1966, 
November 15, 1966 to January 12, 1967, and January 13, 1967 
to February 9, 1967).  Given such recurring absences, the 
quality of the service, exclusive of the period of prolonged 
unauthorized absence, cannot be found to be honest, faithful, 
meritorious, and of benefit to the Nation.  

The Board also finds that there were no compelling 
circumstances to warrant the appellant's prolonged 
unauthorized absence during service for the period from March 
31, 1967 to June 1, 1968.  The controlling law and regulation 
provide that a person discharged under conditions other than 
honorable on the basis of an AWOL period of at least 180 days 
is barred from receipt of VA benefits "unless such person 
demonstrates to the satisfaction of the Secretary that there 
are compelling circumstances to warrant such prolonged 
unauthorized absence."  The controlling regulation describes 
factors to be considered in making the "compelling 
circumstances" determination.  The Board must consider 
various factors, including the quality and length of the 
appellant's service as well as the reasons the appellant 
gives for going AWOL.  38 U.S.C.A. § 5303(a); 38 C.F.R. § 
3.12(c)(6).  

The Board finds that the reasons given for going AWOL from 
March 31, 1967 to June 1, 1968 do not indicate compelling 
circumstances to warrant the prolonged AWOL.  The reasons for 
the prolonged absence offered by the appellant do not include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties, but instead 
pertained to the appellant's desire to continue service in 
Korea, and his view that he and his new unit were 
incompatible.    

Considering whether there was hardship or suffering incurred 
during overseas service, the Board finds that the general 
allegations reported by the appellant - of incompatibility or 
problems with the military unit to which he was assigned upon 
reenlistment at Fort Benning, Georgia, and the fact that the 
appellant felt that the Army did not keep its promise to 
allow him to remain stationed in Korea upon reenlistment - do 
not rise to the level of compelling circumstances to justify 
such an extended period of AWOL from March 1967 to June 1968.  
The appellant's contentions do not pertain to the nature of 
overseas service, and the appellant does not allege any harsh 
or dangerous living conditions or physical conditions, or any 
security or physical threats or dangers that may be incident 
to certain military service in certain locations, or any 
fears for personal safety. 

There is no evidence that any service-incurred or aggravated 
disability contributed to the appellant's state of mind at 
the time the prolonged AWOL period began in March 1967.  No 
valid legal defense exists for the absence which would have 
precluded a conviction for AWOL, and there is no suggestion 
that a valid legal defense exists for the AWOL.  The 
appellant plead guilty to the unauthorized absence offense, 
indicating he had no authority for the absence.  The 
appellant has not alleged or testified to the effect that he 
was insane at the time of his AWOL.  

For these reasons, the Board finds the weight of the evidence 
is against a finding that there were compelling circumstances 
to warrant the AWOL which began March 31, 1967 and ended with 
the appellant's apprehension on June 1, 1968.  Accordingly, 
and pursuant to statute and regulation, the appellant's 
discharge under conditions other than honorable on the basis 
of an AWOL period of at least 180 days is a bar to his 
receipt of VA non-service-connected disability pension 
benefits and health care benefits based on the period of 
service from March 11, 1964 to July 31, 1969.  38 U.S.C.A. § 
5303(a); 38 C.F.R. § 3.12(c)(6).


ORDER

The character of the appellant's discharge for the period of 
service from March 11, 1964 to July 31, 1969 remains a bar to 
a grant of VA non-service-connected disability pension 
benefits and health care benefits.  



____________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


